In re Savasten, Charmaine Arnoult; Sa-vasten, Charmaine B.; — Defendant(s); applying for writ of certiorari and/or review, supervisory and/or remedial writs, writ of mandamus; Parish of Jefferson, 24th Judicial District Court, Div. “H”, No. 437-532; to the Court of Appeal, Fifth Circuit, No. 96-CW-0664.
The judgment of the Court of Appeal is vacated and set aside.
The judgment of the trial court is reinstated.
LEMMON, J., votes to stay the action of the Court of Appeal and to afford the respondent two days to file an opposition.
MARCUS, J., not on panel.